Citation Nr: 0201852	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  94-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a right elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from April 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The claims folder was subsequently 
transferred to the RO in Reno, Nevada.  

The case returns to the Board following remands to the RO in 
March 1997 and March 1999.  

Pursuant to the March 1999 remand, the RO issued the veteran 
a statement of the case on the issue of service connection 
for a left elbow disorder.  The veteran did not submit a 
substantive appeal for that issue.  See 38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (2001).  Therefore, the claim 
for service connection for a left elbow disorder is not 
currently before the Board. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is currently diagnosed as having 
chondromalacia patella of the right knee and elbow bursitis.  
There is no diagnosis of a left knee disorder.

3.  The competent evidence of record does not show chronic 
bilateral knee disorder or right elbow disorder in service 
and does not relate any current knee or elbow disorder to 
service.  



CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

2.  A right elbow disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1994 rating decision, June 1994 statement of the 
case, and supplemental statements of the case dated through 
September 2001, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  With respect to the duty to assist, the RO secured 
all relevant VA treatment records and medical examinations.  
The veteran has not authorized VA to obtain any private 
medical records.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 1999 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

The veteran's service medical records included the report of 
the August 1988 enlistment examination, which noted a small 
scar on the anterior aspect of the left knee and a pink body 
mark of the volar aspect of the right elbow.  It was 
otherwise essentially normal.  In July 1989, the veteran 
reported incurring a left knee injury while "gaffing." 
Examination revealed tenderness but was otherwise normal.  X-
rays were negative.  The veteran presented with right knee 
symptoms in December 1989 after a board fell on the knee.  
Examination and X-rays were normal.  The assessment was right 
knee strain.  The pain resolved by January 1990.  In April 
1990, the veteran incurred an injury to right elbow.  There 
was point tenderness only, with an otherwise normal 
examination and X-rays.  The assessment was elbow contusion.  
In May 1990, he described having occasional right elbow pain 
after physical training.  The examination was normal.  
Physical Evaluation Board reports dated in January 1993 and 
January 1995 noted that physical examination of the veteran 
was unremarkable with the exception of a right foot 
disability.  
 
The report of the June 1993 VA general medical examination 
showed no complaints or findings related to the knees or 
right elbow.  During the June 1993 VA orthopedic examination, 
the veteran related that he hyperextended the knees in 
service.  He currently had aching after long periods of 
bending but no swelling or giving way.  Examination showed 
mild varus in the knees, but was otherwise normal.  There 
were no complaints or findings related to the right elbow.  
Knee X-rays were within normal limits.  There was no 
diagnosis for a knee or right elbow disorder.     

The veteran testified at a personal hearing in March 1998.  
He explained that his training in service included learning 
to climb telephone poles, during which he suffered many knee 
strains.  A doctor told him that he had hyperextended both 
knees at some time, which was why he was having knee pain.  
The veteran fell and landed on his elbows in service.  He 
immediately went to the medical center.  Although the X-rays 
were negative, the doctor told him he could have bursitis.  
He currently had only a little elbow pain occasionally.    

During the May 1998 VA orthopedic examination, the veteran 
described pain, weakness, and giving way in the right knee 
and pain, weakness, and crepitus in the right elbow.  The 
examiner reviewed the claims folder and discussed the in-
service knee and elbow injuries.  The veteran described a 
second right elbow injury, being struck by a humvee mirror in 
1992.  Examination of the knees and elbows was essentially 
normal.  The diagnosis included elbow bursitis status post 
service injury.  The examiner commented that the veteran did 
have chronic knee pain that he stated was of service origin.  
On the signed copy of the examination report, the examiner 
indicated that she had "no way to know whether or not that is 
true."  The unsigned, reprinted copy of the examination 
stated that it was "reasonable and prudent that the knee 
injury is related to service injury."  Both examination 
reports stated that the veteran offered dates and times for 
in-service knee injuries and noted that X-rays would show any 
knee abnormality.  X-rays of the right elbow and bilateral 
knees were negative.  

VA medical records dated in March 1994 reflected complaints 
of bilateral knee pain and swelling.  Examination was normal.  
Notes dated in June 1997 also showed complaints of bilateral 
knee pain, though there were no relevant findings.  In June 
1998, the veteran complained of pain under the right patella 
for six years, since climbing telephone poles in service.  
Notes indicated that he had chondromalacia patella by 
physical examination, with grinding and crepitation on range 
of motion and positive compression test pain.  X-rays were 
within normal limits.  

Pursuant to the March 1999 remand, the RO requested a file 
review and medical opinion concerning the nature and etiology 
of the veteran's bilateral knee and right elbow disorders.  
The January 2000 medical opinion was prepared by a VA board-
certified orthopedic surgeon.  The physician reviewed and 
discussed the claims folder, including service medical 
records, VA treatment records, and the report of the May 1998 
VA orthopedic examination.  He noted that the May 1998 
examination was performed by a family nurse practitioner.  
Based on a review of the entire file, the physician concluded 
that the in-service injuries were not the cause of the 
veteran's chronic knee pain.  He stated that the knee was 
normal except for subjective complaint of pain until he 
presented to VA for treatment in June 1998.  Service medical 
records did not reflect chronic knee problems.  He added that 
the left knee scar shown on the enlistment examination was 
suspicious for previous arthroscopy.  The physician explained 
that the veteran did not have a bilateral knee problem, but 
chondromalacia patella of the right knee, which did not 
appear to be related to service by history or review of the 
claims folder.  With respect to the right elbow, the 
physician was unable to find any reference to the 1992 right 
elbow injury in service medical records.  He noted that 
examination and X-rays of the right elbow were normal.  The 
physician concluded that the available information did not 
support the conclusion that any chronic right elbow pain was 
secondary to service injury.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for a bilateral knee disorder or right elbow disorder.  
First, there is no current diagnosis of a left knee disorder, 
other than chronic pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (2000), dismissed in part, 239 F.3d 1356 (Fed. 
Cir. 2001).  Service connection requires evidence of a 
current disability.  Boyer, 210 F.3d at 1353; Mercado-
Martinez, 11 Vet. App. at 419.  Therefore, a claim for 
service connection for a left knee disorder must fail.  

With respect to the remaining claims, there are current 
diagnoses of chondromalacia patella of the right knee and 
right elbow bursitis.  Initially, the Board finds that there 
is no evidence of chronic disease to warrant presumption of 
in-service incurrence of any right knee or right elbow 
disorder.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).    

Second, although service medical records note bilateral knee 
and right elbow treatment in service, the records reflect 
only acute symptoms without noted residuals.  Therefore, the 
evidence does not show chronic knee or right elbow disorder 
in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-95.  Similarly, there is no evidence of continuity of 
right elbow symptomatology after service.  The veteran has 
had no treatment for the elbow and describes only a little, 
occasional pain.  With respect to the knees, there are 
intermittent subjective complaints of pain after service, but 
no objective indicia of knee disorder until the June 1998 
diagnosis of right chondromalacia patella.      

Moreover, the competent evidence of record fails to 
demonstrate a nexus between any knee or right elbow disorder 
and service.  The veteran asserts that he has chronic knee 
and right elbow disorders due to his period of active 
service.  However, the veteran is a lay person.  As such, he 
is competent to relate and describe injuries and 
symptomatology.  His personal opinion as to the diagnosis or 
etiology of an alleged disorder is not competent medical 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Board acknowledges that the May 1998 VA examiner 
indicated that the right elbow bursitis was related to 
service.  The two copies of the examination report offer 
differing, unclear views with respect to the knees.  However, 
that examination was performed by a nurse practitioner.  The 
January 2000 medical opinion of the board-certified 
orthopedic surgeon specifically disagreed with the examiner 
and the veteran and found no relationship between any knee 
disorder or right elbow disorder and service.  The opinion 
includes extensive discussion of pertinent medical records 
and a complete explanation of the basis for the conclusions.  
The Board therefore finds the January 2000 medical opinion 
more probative and persuasive on the issue of etiology than 
opinions expressed in the May 1998 examination report.  

In summary, the Board finds no relative equipoise of the 
evidence concerning the knee and right elbow claims.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a bilateral knee disorder and a right elbow disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.     


ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for a right elbow disorder is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

